COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-17-00385-CR

Andrew Ayala                               §    From Criminal District Court No. 1

                                           §    of Tarrant County (1499719D)

v.                                         §    June 7, 2018

                                           §    Opinion by Justice Gabriel

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We modify the trial court’s

judgment to delete the $1,000 fine and to assess $305 as reparations.           We

modify the attached order to withdraw funds to reflect that the amount of “[c]ourt

costs, fees and/or fines and/or restitution” incurred is $618.30. As modified, we

affirmed the trial court’s judgment.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel